FOR IMMEDIATE RELEASE Contacts: Julie Blunden SunPower Corporation 408-240-5577 Manny Hernandez SunPower Corporation 408-240-5560 SunPower Reports Fourth-Quarter and Year-End 2007 Results · 2007 revenue of $774.8 million, up 227.6 percent year-on-year · Q4 2007 revenue of $224.3 million, up 201.1 percent year-on-year · Solar Solutions acquisition expands market position in Italy · 14 megawatt Nellis AFB solar system completed: largest in North America · 60 megawatts booked by SunPower Systems for solar power plants in Spain · $200 million Project Finance Facility closed with Morgan Stanley for U.S. systems · 8 megawatt GE Energy Financial Services financing closed serving five U.S. customers · Fab 2 and second solar panel manufacturing facility achieve scale economies · Next-generation T20 Trackers delivered to 18 MW Olivenza project in Spain · First polysilicon received from DC Chemical in January 2008 SAN JOSE, Calif., January 24, 2008– SunPower Corporation (NASDAQ: SPWR) today announced financial results for the fourth quarter 2007, which ended December 30, 2007.This press release contains both GAAP and non-GAAP financial information.Non-GAAP figures are reconciled to the closest GAAP equivalent figures on the final page of this press release. Revenue for the 2007 fourth quarter was $224.3 million, down 4.3 percent from prior-quarter revenue of $234.3 million and up 201.1 percent from year-ago fourth-quarter revenue of $74.5 million.The Components segment accounted for $100.4 million of fourth-quarter revenue, a 31.1 percent increase from prior-quarter revenue of $76.6 million.The Systems segment accounted for $123.9 million of fourth-quarter revenue, a 21.4 percent decrease from prior-quarter revenue of $157.7 million.Third-quarter 2007 revenue was significantly influenced by large scheduled project installations, particularly the Nellis Air Force Base project.2007 fourth-quarter revenue growth, compared to the fourth quarter of 2006, was primarily driven by continued strong demand for SunPower products and systems across market segments and channels.For reporting purposes, the Systems segment generally represents products and services sold directly to the system owner, while the Components segment represents primarily products sold to installers and resellers.Additionally, both SunPower and third-party solar panels sold through the Systems segment channels are recorded as Systems segment revenue. On a GAAP basis, SunPower reported total operating income of $11.2 million and diluted net income per share of $0.06.These figures include non-cash operating expenses for amortization of purchase accounting intangible assets of $7.1 million and non-cash, stock-based compensation of $14.0 million. Fourth quarter 2007 GAAP results also include a non-cash charge of $8.2 million representing the write-off of unamortized debt issuance costs related to the issuance of SunPower’s convertible debentures which became convertible in the first fiscal quarter of 2008 starting December 31, 2007.This also resulted in the reclassification of the convertible debentures from long-term to current liabilities as of December 30, 2007. On a non-GAAP basis, adjusted to exclude non-cash charges for amortization of intangible assets, stock-based compensation, write-off of unamortized debt issuance costs, and the related tax effects, SunPower reported total operating income of $32.4 million and diluted net income per share of $0.39.This compares with prior-quarter total operating income of $27.0 million and $0.33 diluted net income per share. Also on a non-GAAP basis, SunPower reported total gross margin for the fourth quarter 2007 of 25.3 percent, compared with total gross margin of 20.4 percent in the prior quarter.Fourth-quarter non-GAAP total gross margin was influenced by the higher gross margin in the Systems segment, which achieved gross margin of 26.8 percent, while the Components segment reported gross margin of 23.4 percent. “SunPower achieved record operating results again in the fourth quarter of 2007,” said Tom Werner, SunPower’s CEO.“SunPower’s investments in channel development, brand building, technology, and people yielded great results this quarter.We have purposefully chosen to vertically integrate and build a portfolio of customer segments, channels and applications to leverage our proprietary high-performance solar technology.Our brand and technology platforms improve our response time to new market opportunities and limit our individual market risk.Upstream we have also followed a portfolio strategy, developing a diversified set of silicon suppliers from polysilicon to ingots and wafers.We believe that our scale and flexibility places SunPower on the leading edge of the cost reduction roadmap as we address a rapidly evolving market. “The global solar market delivered strong, dynamic growth in 2007.In the latter part of 2008 and beyond, we expect our industry’s silicon feedstock to become more abundant, leading to lower solar panel prices which will redistribute the power and profit pools in the value chain.SunPower has been preparing for this development for the last two years by vertically integrating downstream.In that vein, earlier this month we closed the acquisition of Solar Solutions – now named SunPower Italia – an Italian systems integrator.The investment in Italy and channel development in Southern Europe is aligned with SunPower’s vertically integrated model, our portfolio approach to customer market segments and our global geographic reach.We welcome SunPower Italia to our team. “SunPower continues to benefit from strong demand for our industry-leading solar technology in Europe, the United States and Asia.In the fourth quarter of 2007 we announced solar systems serving a wide variety of customers in Korea and the United States, in addition to power plants totaling approximately 60 megawatts in Spain.Powering our growth in sales, SunPower announced financing facilities with Morgan Stanley and GE Energy Financial Systems for the United States, designed to increase the speed and reduce the cost of financing our customers’ solar systems. “In December, SunPower teamed with the United States Air Force and MMA Renewable Ventures to dedicate the largest photovoltaic power plant in the North America at the Nellis Air Force Base, located near Las Vegas.At more than 14 megawatts, and built on top of a landfill, SunPower deployed our proprietary single-axis SunPower® T20 Tracker solar tracking system which delivers up to 30 percent more energy than traditional fixed-tilt systems.Our tracking technology offers the highest energy delivery for our customers when paired with SunPower panels using Generation 2 solar cells which achieve median sunlight conversion efficiencies exceeding 22 percent.SunPower’s industry-leading solar system performance yields important benefits to our customers by reducing the amount of land, material and site work needed to install a given capacity solar system or by enabling significantly higher capacity systems to be installed within given site area’s constraints.SunPower is building a brand based on the substantial technology benefits we offer our customers. “Technology advantages also position SunPower as a cost reduction leader among silicon-based solar companies.We are making steady progress on our plan to reduce installed system costs by 50 percent from 2006 levels by year-end 2012.SunPower’s U.S. Department of Energy contract under the Solar America Initiative is now active with a comprehensive roadmap for research and development aimed at installed system cost reduction based on efficiencies spanning the solar value chain.We expect to achieve several major manufacturing milestones in 2008, including substantially greater manufacturing scale, a successful transition to second-generation products and to thinner, 145 micron wafers.New supply agreements that begin delivery in 2008 will support manufacturing cost reductions by reducing our average feedstock price for the first time since we began commercial solar cell production. “We expect SunPower’s median solar cell efficiency to increase over the course of 2008 as we add five more Gen 2 lines in Fab 2.Our Fab 2 expansion will nearly double our nameplate solar cell manufacturing capacity from 214 megawatts at the end of 2007 to 414 megawatts at the end 2008.Our start-up team has done a tremendous job transferring our learning from Fab 1 to Fab 2.We have now completed our production ramp on the first two lines in Fab 2 which will exclusively produce our industry-leading Gen 2 solar cells.Our Gen 2 solar cells increase the power generated by each solar cell by 10 percent compared to our A-300 solar cell.Concurrently we are reducing our manufacturing unit cost by increasing equipment throughput and achieving manufacturing scale. “In panel manufacturing, we have started production on two more solar panel manufacturing lines and began ramping a third at the end of Q4, all of which are automated and contribute to scale economies.These lines will manufacture our larger-format, 96-cell solar panels which have achieved the highest rated solar panel efficiency ever measured, at more than 20 percent.Likewise, in systems technology manufacturing, we are now shipping our cost-optimized, factory-assembled next-generation T20 tracker to our Olivenza project in Spain combining improved product design with manufacturing scale. “Over the past two months our silicon suppliers have met major milestones that lay the foundation for our expansion by substantially increasing our silicon supply in 2008.In the fourth quarter 2007, M.Setek transitioned to polysilicon manufacturing using internally-produced TCS gas which we believe will stabilize ingot deliveries from M.Setek materially going forward.In the fourth quarter 2007, M.Setek’s transition to in-house TCS manufacturing resulted in non-linear deliveries of silicon ingot to SunPower which limited our total solar cell production.In January 2008, DC Chemical delivered its first sample of polysilicon to Woongjin Energy, our ingot-pulling joint venture in Korea, which produced ingots meeting our specifications.Woongjin Energy began production in the fourth quarter of 2007 with outstanding performance, delivering twice the expected ingot volume during its first months of production. “SunPower continues to add to our portfolio of silicon agreements across the supply chain.After dedicating our Woongjin Energy joint venture ingot-pulling plant in November, we announced an ingot-pulling and wafering agreement in December with Jiawei SolarChina, a company affiliated with our long-term solar panel partner in China.Last week we announced a 2500 megawatt set of polysilicon agreements with NorSun and its joint venture partners to be delivered from a new polysilicon plant in Saudi Arabia.Across our portfolio of silicon supply agreements, we expect to have sufficient silicon in 2010 to achieve more than six times our 2007 production.” SunPower’s Silicon Supply Agreement Position and Capacity Expansion Plan 2008 2009 2010 Beginning of Year, Nameplate Capacity (megawatts) 214 414 574 Annual Production Capacity Supported by Silicon Agreements to Date (megawatts) 250+ 430+ 650+ Annual Cash Required for Silicon Prepayments in Advance of Delivery ($ millions) $58.4 $48.8 $11.1 “With our strong finish in 2007, we are raising our guidance for the fiscal year 2008 and expect the following non-GAAP results:Total revenue of $1.2 billion to $1.3 billion and diluted net income per share of $2.00 to $2.10,” continued Werner.“We expect our 2009 total revenue to increase 40 percent to 50 percent from 2008 levels.Following our protocol to offer guidance for the current quarter, we expect first quarter of 2008 non-GAAP total revenue of $230 million to $250 million, company non-GAAP gross margin of 24 percent to 25 percent and non-GAAP diluted net income per share of $0.33 to $0.36 reflecting a higher non-GAAP average tax rate of 24 percent to 25 percent in 2008 than in 2007 which ended at 11.0 percent.1 “On a business segment basis, we expect the following non-GAAP results for the first quarter 2008: Components segment revenue of $75.0 million to $77.5 million, driven by a planned increase in allocation of SunPower panels to the Systems segment, and gross margin of 26.5 percent to 27.5 percent; Systems segment revenue of $155.0 million to $172.5 million and gross margin of 23 percent to 24 percent with a lower mix of higher-margin systems sales expected than in the fourth quarter 2007.We expect the Components segment to benefit from the continued manufacturing ramp of our next-generation technology and the Systems segment to benefit from an increase in allocation of SunPower panels to the segment during the quarter2.” About SunPower SunPower Corporation (Nasdaq: SPWR) designs, manufactures and delivers high-performance solar- electric systems worldwide for residential, commercial and utility-scale power plant customers. SunPower high-efficiency solar cells and solar panels generate up to 50 percent more power than conventional solar technologies and have a uniquely attractive, all-black appearance. With headquarters in San Jose, Calif., SunPower has offices in North America, Europe and Asia. For more information, visit www.sunpowercorp.com.SunPower is a majority-owned subsidiary of Cypress Semiconductor Corp. (NYSE: CY). 1
